DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 December 2021 has been entered.

Response to Arguments
Applicant’s arguments filed 13 December 2022 have been fully considered but they are not persuasive. 
Applicant argues Ishimaru ‘880 teaches away from the conductive polymer dispersed sol having a solid content of between 20% and 30%.  Applicant further argues Ishimaru ‘880 fails to disclose the electrolyte improves the structural strength.  The Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The examiner has further provided new grounds of rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4-5 & 12-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the conductive polymer nanoparticles are modified" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the examiner is taking "the conductive polymer nanoparticles are modified" to read “the conductive polymer dispersed sol includes 

Claim 12 recites the limitation "the conductive polymer nanoparticles are modified" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the examiner is taking "the conductive polymer nanoparticles are modified" to read “the conductive polymer dispersed sol includes conductive polymer nanoparticles modified”.  Claim 13 is rejected in the same manner based on its dependency on claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 8-9, 11, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru et al. (US 2012/0212880) in view of Fukui (US 2020/0082994).
In regards to claim 1, 
Ishimaru ‘880 discloses a winding type capacitor assembly with enhanced structural strength, comprising: 
a positive conductive foil (21 – fig. 2; [0039]); 
a negative conductive foil (22 – fig. 2; [0039]); and 
at least one isolation element (23 – fig. 2; [0039]) disposed between the positive conductive foil and the negative conductive foil; 
wherein a conductive polymer dispersed sol (32a – fig. 4; [0046] & [0051]) and an electrolyte filler (32b – fig. 4; [0046]) are disposed between the positive conductive foil, the negative conductive foil and the isolation element ([0044]); 
wherein the electrolyte filler is at least one selected from at least one of a conductive composition synthesized by a chemical polymerization method and a resin blended conductive particles ([0055]),
wherein the conductive polymer dispersed sol and the electrolyte filler cooperate to form a composite solid electrolyte having a network structure ([0046-0047] – layers 32a and 32b work together to form the solid electrolyte), so that the positive conductive foil, the negative conductive foil, and the isolation element are electrically mesh-connected to each other by the composite solid electrolyte (fig. 2,  4, 6; [0044] - method of forming the capacitor comprises the step of winding the positive conductive foil, the 

Fukui ‘994 discloses that the solid content of first polymer and second polymer is a result effective variable, particularly for ensuring sufficient thickness ([0075]).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Ishimaru ‘880 such that the electrolyte fill has a solid content of between 60% and 70% to obtain polymer layers with sufficient thickness, as taught by Fukui ‘994.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 3, 
Ishimaru ‘880 further discloses wherein a portion of the conductive polymer dispersed sol percolates into a plurality of micro holes of at least one of the positive conductive foil, the negative conductive foil, and the isolation element (fig. 6; [0068-

In regards to claim 8,
The combination further disclose wherein by using the conductive polymer dispersed sol having the solid content ranging from 20% to 30%, and the electrolyte fill having the solid content ranging from 60% to 70% (see claim 1 rejection above), a structural strength and an electrical property of the composite solid electrolyte are improved (property of the capacitors are considered to be inherent to the structure - When the structure recited in the references is substantially identical to that of the claims, claimed properties are presumed to be inherent).

In regards to claim 9, 
Ishimaru ‘880 discloses a method of manufacturing a winding type capacitor assembly with enhanced structural strength, the winding type capacitor assembly comprising a positive conductive foil (21 – fig. 2; [0039]), a negative conductive foil (22 – fig. 2; [0039]), and at least one isolation element (23 – fig. 2; [0039]) disposed between the positive conductive foil and the negative conductive foil, the manufacturing method comprises: 
disposing a conductive polymer dispersed sol (32a – fig. 4; [0046] & [0051]) between the positive conductive foil, the negative conductive foil, and the isolation element of the winding assembly ([0044]); and 

wherein the electrolyte filler is at least one selected from at least one of a conductive composition synthesized by a chemical polymerization method and a resin blended conductive particle ([0055]),
wherein the conductive polymer dispersed sol and the electrolyte filler cooperate to form a composite solid electrolyte having a network structure ([0046-0047] – layers 32a and 32b work together to form the solid electrolyte), so that the positive conductive foil, the negative conductive foil, and the isolation element are electrically mesh-connected to each other by the composite solid electrolyte (fig. 2,  4, 6; [0044] - method of forming the capacitor comprises the step of winding the positive conductive foil, the negative conductive foil, and the isolation element, and then dipping said wound element in appropriate solutions to form layers 32a and 32b (the conductive polymer dispersed sol and the electrolyte filler) which would result in the positive conductive foil, the negative conductive foil, and the isolation element being electrically mesh-connected to one another), wherein the conductive polymer dispersed sol has a solid content of between 0.5% to 20% ([0078] – instance when 20% is used).  Ishimaru ‘880 fails to explicitly disclose the electrolyte fill has a solid content of between 60% and 70%.  

Fukui ‘994 discloses that the solid content of first polymer and second polymer is a result effective variable, particularly for ensuring sufficient thickness ([0075]).  



In regards to claim 11, 
Ishimaru ‘880 further discloses wherein in the step of disposing the conductive polymer dispersed sol, further including: having a portion of the conductive polymer dispersed sol to percolate into a plurality of micro holes of at least one of the positive conductive foil, the negative conductive foil, and the isolation element (fig. 6; [0068-0074] & [0080]).  

In regards to claim 16,
The combination further disclose wherein by using the conductive polymer dispersed sol having the solid content ranging from 20% to 30%, and the electrolyte fill having the solid content ranging from 60% to 70% (see claim 9 rejection above), a structural strength and an electrical property of the composite solid electrolyte are improved (property of the capacitors are considered to be inherent to the structure - When the structure recited in the references is substantially identical to that of the claims, claimed properties are presumed to be inherent).

Claim(s) 1, 3, 8-9, 11, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2003100561A hereafter referred to as Mori in view of Fukui ‘994.
In regards to claim 1, 
Mori discloses a winding type capacitor assembly with enhanced structural strength, comprising: 
a positive conductive foil (Al foil – [0019]); 
a negative conductive foil (Al foil – [0019]); and 
at least one isolation element (separator – [0019]) disposed between the positive conductive foil and the negative conductive foil; 
wherein a conductive polymer dispersed sol ([0020]) and an electrolyte filler ([0021]) are disposed between the positive conductive foil, the negative conductive foil and the isolation element ([0020-0021]); 
wherein the electrolyte filler is at least one selected from at least one of a conductive composition synthesized by a chemical polymerization method and a resin blended conductive particles ([0021]),
wherein the conductive polymer dispersed sol and the electrolyte filler cooperate to form a composite solid electrolyte having a network structure ([0020-0021] – layers work together to form the solid electrolyte), so that the positive conductive foil, the negative conductive foil, and the isolation element are electrically mesh-connected to each other by the composite solid electrolyte ([0020-0021] - method of forming the capacitor comprises the step of winding the positive conductive foil, the negative conductive foil, and the isolation element, and then dipping said wound element in appropriate solutions to form the polymeric layers (the conductive polymer dispersed sol 

Fukui ‘994 discloses that the solid content of first polymer and second polymer is a result effective variable, particularly for ensuring sufficient thickness ([0075]).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Mori such that the conductive polymer dispersed sol has a solid content of between 20% and 30% (e.g. 20%), and the electrolyte fill has a solid content of between 60% and 70% to obtain polymer layers with sufficient thickness, as taught by Fukui ‘994.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 3, 
Mori further discloses wherein a portion of the conductive polymer dispersed sol percolates into a plurality of micro holes of at least one of the positive conductive foil, the negative conductive foil, and the isolation element, and another portion of the conductive polymer dispersed sol is coated on the positive conductive foil, the negative 

In regards to claim 8,
The combination further disclose wherein by using the conductive polymer dispersed sol having the solid content ranging from 20% to 30%, and the electrolyte fill having the solid content ranging from 60% to 70% (see claim 1 rejection above), a structural strength and an electrical property of the composite solid electrolyte are improved (property of the capacitors are considered to be inherent to the structure - When the structure recited in the references is substantially identical to that of the claims, claimed properties are presumed to be inherent).

In regards to claim 9, 
Mori discloses a method of manufacturing a winding type capacitor assembly with enhanced structural strength, the winding type capacitor assembly comprising a positive conductive foil (Al foil – [0019]), a negative conductive foil (Al foil – [0019]), and at least one isolation element (separator – [0019]) disposed between the positive conductive foil and the negative conductive foil, the manufacturing method comprises: 
disposing a conductive polymer dispersed sol ([0020]) between the positive conductive foil, the negative conductive foil, and the isolation element of the winding assembly ([0020]); and 
filling an electrolyte filler ([0021]) between the positive conductive foil, the negative conductive foil, and the isolation element ([0021]); 

wherein the conductive polymer dispersed sol and the electrolyte filler cooperate to form a composite solid electrolyte having a network structure ([0020-0021] – layers work together to form the solid electrolyte), so that the positive conductive foil, the negative conductive foil, and the isolation element are electrically mesh-connected to each other by the composite solid electrolyte ([0020-0021] - method of forming the capacitor comprises the step of winding the positive conductive foil, the negative conductive foil, and the isolation element, and then dipping said wound element in appropriate solutions to form layers solid electrolyte layers (the conductive polymer dispersed sol and the electrolyte filler) which would result in the positive conductive foil, the negative conductive foil, and the isolation element being electrically mesh-connected to one another).  Mori fails to explicitly disclose wherein the conductive polymer dispersed sol has a solid content of between 20% and 30%, and the electrolyte fill has a solid content of between 60% and 70%.  

Fukui ‘994 discloses that the solid content of first polymer and second polymer is a result effective variable, particularly for ensuring sufficient thickness ([0075]).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Mori to such that the conductive polymer dispersed sol has a solid content of between 20% and 30%, 

In regards to claim 11, 
Mori further discloses wherein in the step of disposing the conductive polymer dispersed sol, further including: having a portion of the conductive polymer dispersed sol to percolate into a plurality of micro holes of at least one of the positive conductive foil, the negative conductive foil, and the isolation element ([0020] - immersing the wound in the solution will produce said results).  

In regards to claim 16,
The combination further disclose wherein by using the conductive polymer dispersed sol having the solid content ranging from 20% to 30%, and the electrolyte fill having the solid content ranging from 60% to 70% (see claim 9 rejection above), a structural strength and an electrical property of the composite solid electrolyte are improved (property of the capacitors are considered to be inherent to the structure - When the structure recited in the references is substantially identical to that of the claims, claimed properties are presumed to be inherent).

Claim(s) 4-5 & 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori and Fukui ‘994 as applied to claims 1 & 9 above, and further in view of Saito et al. (US 2011/0000527).
In regards to claim 4 & 12,
Mori further discloses wherein the conductive composition synthesized by the chemical polymerization method is derived from a conductive polymer monomer, and an oxidizing agent ([0021), and the conductive polymer dispersed sol includes conductive polymer nanoparticles modified by emulsifiers to improve a dispersibility and an electrical property ([0020]).  Mori as modified by Fukui ‘994 fails to explicitly disclose at least two conductive polymer monomers an auxiliary agent.

Saito ‘527 discloses wherein the conductive composition synthesized by the chemical polymerization method is derived from at least two conductive polymer monomers, an oxidizing agent and an auxiliary agent ([0074-0077], [0080], & [0094]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Mori as modified by Fukui ‘994 using the chemical polymerization materials as taught by Saito ‘527 during the chemical polymerization of Mori as modified by Fukui ‘994 to allow for more control of the polymerization and good conductivity.

In regards to claim 5 & 13,


Saito ‘527 discloses wherein a molar ratio of the at least two conductive polymer monomers, the oxidizing agent, and the auxiliary agent is a result effective variable, particularly for ensuring good conductivity and further suggest a molar ratio of the at least two conductive polymer monomers, the oxidizing agent, and the auxiliary agent is 1:0.7 to 1.4: 0.5 to 2 ([0094]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Mori as modified by Fukui ‘994 such that wherein a molar ratio of the at least two conductive polymer monomers, the oxidizing agent, and the auxiliary agent is 1:0.7 to 1.4: 0.5 to 2 to obtain polymer layer with good conductivity, as taught by Saito ‘527.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claim(s) 6-7 & 14-15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest (in combination with the other claim limitations) wherein each of the resin-blended conductive particles includes a resin material and a metal composite conductive particle, and the metal composite conductive particle is a copper-silver (Cu-Ag) composite particle (claims 6-7 & 14-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6,519,137 – example 1

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/David M Sinclair/Primary Examiner, Art Unit 2848